In my opinion JudgeMarvin was right in setting the verdict aside for the reason that $1,000 was not a just award of damages, but palpably inadequate damages, for the death of plaintiff's decedent, who was a man forty-nine years of age, having an expectancy of life of 21.95 years, and in good bodily health, who was by trade an expert wire drawer, and in twenty years had lost no time with his employer, the Chase Metal Works, serving the last ten years as a subforeman and earning $42 a week, and in the last year of his life $2,100.
In this opinion HINMAN, J., concurred.